DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
For claim 21, The term “machine-readable medium” is not defined in the specification to exclude non-patent eligible subject matter. It is suggested it be amended to “Non-transitory machine-readable medium”.
Dependent claims inherit rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 27, the term “an adminstrator“ is grammatically incorrect causing the claim to be indefinite. It is suggested it be amended to “an administrator”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-19, 21-31, and 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luck (US 2018/0190365 A1).
For claim 1, Luck teaches a processor comprising: one or more hardware partitions to access a first one or more storage locations based, at least in part, on whether an error is detected within the first one or more storage locations (see figures 6, 9, paragraphs [0019], [0087], and other locations: view SoC comprising multiple cores, GPU, and IMC (for scrubbing) as said processor comprising partitions; view blocks as said memory locations; view redirecting as said based on error)

For claim 2, Luck teaches the limitations of claim 1 for the reasons above and further teaches the one or more hardware partitions are to access a second one or more storage locations if an error is detected within the first one or more storage locations (see [0019] and other locations: view the redirected to, as said second storage).

For claim 3, Luck teaches the limitations of claim 2 for the reasons above and further teaches the first one or more storage locations are indicated to contain an error if an error is detected within the first one or more storage locations (see [0019] and other locations: view report as said indicating).

For claim 5, Luck teaches the limitations of claim 2 for the reasons above and further teaches if the error is detected within the first one or more storage locations, data values indicating the error are set in the first one or more storage locations (see [0019] and other locations: view mirroring to new as said setting).

For claim 6, Luck teaches the limitations of claim 2 for the reasons above and further teaches if the error is detected within the first one or more storage locations, the one or more hardware partitions are prevented from accessing the first one or more storage locations containing the error (see [0019] and other locations: view redirecting as said preventing).

For claim 7, Luck teaches the limitations of claim 2 for the reasons above and further teaches if the error is detected, the one or more hardware partitions are attributed with the error (see [0019] and other locations: view processor knowing to redirect as said attributing).

For claim 8, Luck teaches the limitations of claim 7 for the reasons above and further teaches one or more software programs being executed in the one or more hardware partitions are indicated as being executed by the one or more hardware partitions attributed with the error (see [0019] and other locations: view scrubber as said software program).

For claim 9, Luck teaches the limitations of claim 1 for the reasons above and further teaches the processor facilitates migration of one or more hardware partitions based, at least in part, on whether the error is detected within the first one or more storage locations (see [0019] and other locations: view mirroring as said migration).

For claim 10, Luck teaches the limitations of claim 1 for the reasons above and further teaches the one or more hardware partitions collect error information and report said error information to one or more software programs being executed by the one or more hardware partitions, the one or more software programs used to enforce error isolation policies for the one or more hardware partitions (see [0019] and other locations: this is paraphrasing to what was claimed before; see rejections to claims 1-9).


For claims 12-17 and 19, the claims recite essentially similar limitations as claims 1-3, 6, 5, and 8-9 respectively. Claims 1-3, 6, 5, and 8-9 are a system.

For claim 18, Luck teaches the limitations of claim 1 for the reasons above and further teaches the one or more processors are graphics processing units (see rejection to claim 1).

For claims 21-23, the claims recite essentially similar limitations as claims 1-3 respectively. Claims 21-23 are a medium.

For claim 24, Luck teaches the limitations of claim 22 for the reasons above and further teaches if the error is detected within the first one or more storage locations, the one or more hardware partitions are prevented from accessing the first one or more storage locations containing the error by notifying a memory management unit that the first one or more storage locations are blacklisted (see rejection to the combination of claims 6 and 10; also, view knowing which to redirect as blacklisted).

For claim 25, Luck teaches the limitations of claim 22 for the reasons above and further teaches if the error is detected within the first one or more storage locations, the instructions, when performed, modify data values in the first one or more storage locations containing the error to indicate that the first one or more storage locations contain an error (see [0019] and other locations: the act of mirroring modifies)

For claim 26, Luck teaches the limitations of claim 22 for the reasons above and further teaches if the error is detected, one or more software programs being executed in the one or more hardware partitions are indicated as being executed in the one or more hardware partitions containing the error (see rejection to claim 8: scrubber is the software program; view knowing to redirect as said indicated).

For claim 27, Luck teaches the limitations of claim 21 for the reasons above and further teaches the instructions, when performed, further cause the one or more hardware partitions to collect information about the error and provide the information to one or more software programs being executed by the one or more hardware partitions, the one or more software programs providing the information to an administrator (see [0038] and rejection to claim 3).

For claim 28, Luck teaches the limitations of claim 21 for the reasons above and further teaches the instructions, when performed, further cause the one or more hardware partitions to be migrated, by an administrator, from a first processor of the one or more processors to a second processor of the one or more processors if the error is detected on the first processor (see rejection to claim 5: view person who programmed the system as said administrator).

For claims 29-31 and 33-37, the claims recite essentially similar limitations as claims 1-3 and 5-9 respectively. Claims 29-31 and 33-37 are a method. View one or more processing partitions on one or more parallel processing units as said core plurality , GPU, and IMC.

For claim 38, Luck teaches the limitations of claim 37 for the reasons above and further teaches the one or more processing partitions are migrated by one or more software programs to perform administration of the one or more parallel processing units see [0019] and other locations: view mirroring as said migration; scrubber participates in mirroring; the function is management/administration).

For claim 39, Luck teaches the limitations of claim 29 for the reasons above and further teaches the one or more processing partitions collect information about the error and provide the information to one or more software programs being processed by the one or more processing partitions, the one or more software programs providing the information to an administrator (see rejection to claim 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Luck (US 2018/0190365 A1), in view of Desoli (US 2020/0310758 A1).
For claim 4, 
Luck teaches the limitations of claim 2 for the reasons above.
Luck does not explicitly teach “the one or more hardware partitions are physically isolated computing slices of a graphics processing unit”.
However, Desoli teaches the one or more hardware partitions are physically isolated computing slices of a graphics processing unit (see [0178], [0429], and other locations: bit-slicing of GPU)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luck to include “the one … slices of a graphics processing unit”, as taught by Desoli, because each one of Luck and Desoli teach Systems with GPU therefore they are analogous arts and because bit-slicing is by definition an isolated partition and is common in processing (see [0178], [0429], and other locations).

For claim 32, 
The claim recites essentially similar limitations as claim 4. Claim 32 depends on claim 29 and is a method.

Claim 11, 20, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Luck (US 2018/0190365 A1), in view of Bonzini (US 2016/0342543 A1).
For claim 11, 
Luck teaches the limitations of claim 1 for the reasons above.
Luck does not explicitly teach “each of the one or more hardware partitions comprise an individual interrupt table and interrupts generated by each of the one or more hardware partitions are ignored by others of the one or more hardware partitions”.
However, Bonzini teaches each of the one or more hardware partitions comprise an individual interrupt table and interrupts generated by each of the one or more hardware partitions are ignored by others of the one or more hardware partitions (see [0015], [0019], and other locations: separate IDTs means exclusive processing which means ignoring)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luck to include “each of the one … ignored by others of the one or more hardware partitions”, as taught by Bonzini, because each one of Luck and Bonzini teach Systems with GPU therefore they are analogous arts and because bit-slicing is by definition an isolated partition and is common in processing (see [0178], [0429], and other locations).

For claims 20 and 40, 
The claims recite essentially similar limitations as claim 11. Claim 20 depends on claim 12 and is a system; Claim 40 depends on claim 29 and is a method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114